                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Kashique Bobb Duberry                     BK NO. 20-00943 RNO
                           Debtor(s)
                                                 Chapter 13


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of BANK OF AMERICA, N.A. and index same
 on the master mailing list.



                                               Respectfully submitted,




                                           /s/ Rebecca A. Solarz, Esquire
                                           Rebecca A. Solarz, Esquire
                                           KML Law Group, P.C.
                                           BNY Mellon Independence Center
                                           701 Market Street, Suite 5000
                                           Philadelphia, PA 19106
                                           215-627-1322




Case 5:20-bk-00943-RNO      Doc 52 Filed 01/13/21 Entered 01/13/21 14:35:09      Desc
                            Main Document    Page 1 of 1
